                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON



                                                                        Jul 29, 2019
 1                         UNITED STATES DISTRICT COURT
                                                                           SEAN F. MCAVOY, CLERK

 2                      EASTERN DISTRICT OF WASHINGTON
 3
 4   UNITED STATES OF AMERICA,                        No. 2:19-CR-0073-JTR

 5                Plaintiff,                          FINDINGS OF FACT,
 6                                                    CONCLUSIONS OF LAW
                         v.                           AND ORDER
 7
 8   CESAR EMMANUEL CABRERA-
     HOIL, VICTOR DANIEL CETINA-
 9
     CHI, WILBERT ROSENDO CHAN-
10   TUN, MAURICIO DE JESUS
11   ESCOBEDO-GAMBOA, ANGEL
     LUIS GOMEZ-BE, and JORGE
12   RAFAEL TZEK-PEREZ,
13
                  Defendants.
14
15
16         THIS MATTER was tried to the Court on July 11, 2019. All six defendants
17   were charged in each of the three counts of the Amended Information.
18         Defendants Cesar Emmanuel Cabrera-Hoil, Victor Daniel Cetina-Chi,
19   Wilbert Rosendo Chan-Tun, Mauricio De Jesus Escobedo-Gamboa, Angel Luis
20   Gomez-Be, and Jorge Rafael Tzek-Perez were not present and excused from
21   attendance pursuant to FED. R. CRIM. P. 43. Each defendant’s lawyer was present
22   throughout the trial. The United States was represented by Assistant U.S.
23   Attorney Matthew F. Duggan.
24         Prior to trial, all Defendant’s moved to suppress statements allegedly made
25   to border patrol officers on the morning of their arrest. The Court granted the
26   motion in part.
27         The United States presented testimony from Mr. Jason Fox, and U.S. Border
28   Patrol Agents Vincent Clark, Jose Flores, and Michael McIsaac.



     ORDER - 1
 1         At the close of the United States’ case, Defendants moved for a judgment of
 2   acquittal on all counts pursuant to FED. R. CRIM. P. 29. In open court the motion
 3   was granted with respect to Count 3. By subsequent order, the Court granted the
 4   motion as to Count 2. Accordingly, the only Count remaining in the case is Count
 5   1 of the Amended Information.
 6         Following the argument on the Rule 29 motions, all defendants rested
 7   without offering evidence. All parties presented argument.
 8         In order to show Defendants committed the crime of attempted illegal entry
 9   under 8 U.S.C. § 1325(a)(1), as charged in Count 1 of the Amended Information,
10   the United States must prove beyond a reasonable doubt (1) Defendants were not
11   citizens of the United States, (2) Defendants had the specific intent to enter the
12   United States free from official restraint and without the express consent of the
13   Attorney General, and (3) Defendants committed an overt act that was a substantial
14   step towards entering without that consent. United States v. Castillo-Mendez, 868
15   F.3d 830, 836 (9th Cir. 2017); United States v. Lombera-Valdovinos, 429 F.3d 927,
16   928 (9th Cir. 2005).
17         The Court now makes the following:
18                                  FINDINGS OF FACT
19         1.     All events took place at or near the Oroville, Washington Border
20   Patrol Station, within the boundaries of the Eastern District of Washington. At all
21   times the Oroville station was “closed for entry,” though apparently officers were
22   in the facility and on duty.
23         2.     Sometime after 3:00 a.m. on March 28, 2019 a United States Border
24   Patrol Agent working at the Oroville, Washington station noted a white minivan
25   with its engine running at a closed gas station convenience store on the United
26   States side of the border. As the agent approached, the van drove away.
27         3.     Sometime after 5:00 a.m. the same agent noticed that same white van,
28   again at the closed gas station convenience store. The van again moved away as



     ORDER - 2
 1   the agent approached. The agent stopped the van and spoke with the driver. The
 2   driver said he was looking for work as a mechanic. The driver was detained.
 3         4.     A surveillance camera operator observed six individuals clustered on
 4   the Canadian side of the border, moving in and out of a SUV vehicle and walking
 5   back and forth within a few blocks’ radius on the Canadian side of the border.
 6   These six individuals were under visual observation from this point until their
 7   subsequent apprehension by United States Border Patrol agents.
 8         5.     At approximately 5:40 a.m. on March 28, 2019, all six individuals
 9   were observed walking some 500 yards westward along the Canadian side of the
10   border, then crossing into the United States and running through an orchard, in the
11   general direction of the same convenience store gas station.
12         6.     The camera operator guided agents toward these six individuals.
13   When the agents’ officially-marked vehicles came within view of the six
14   individuals, they all scattered. At least one ran. All were apprehended curled up
15   behind bushes, laying still on the ground, or underneath nearby trailers.
16         7.     Defendants Cesar Emmanuel Cabrera-Hoil, Victor Daniel Cetina-Chi,
17   Wilbert Rosendo Chan-Tun, Mauricio De Jesus Escobedo-Gamboa, Angel Luis
18   Gomez-Be, and Jorge Rafael Tzek-Perez were detained and taken to the Border
19   Patrol Station for processing.
20         8.     At the Border Patrol Station defendants were orally advised of their
21   Miranda rights, as a group, sometime around 6:00 a.m. Some of the defendants
22   had questions about whether they should waive their rights.
23         9.     Following the oral advise of rights, defendants were asked a number
24   of questions, first questions relevant to potential asylum claims, then questions
25   regarding potential criminal charges, then questions described as being of an
26   “administrative” nature.
27         10.    Some hours after their Miranda rights were orally conveyed, after the
28   asylum questions were asked but before the criminal prosecution questions were



     ORDER - 3
 1   posed, approximately 8:00 a.m. to 11:00 a.m., all defendants except Mr. Cetina-
 2   Chi executed written waivers of their Miranda rights.
 3         11.    Following their written waivers of Miranda rights, Defendants were
 4   asked questions by Border Patrol Agent Prock regarding, among other things,
 5   alienage and country of origin. For each defendant, excepting Mr. Cetina-Chi,
 6   Agent Prock completed a three-page form I-867A and a one-page form I-867B.
 7   Agent Prock was not available to testify. Defendants were unable to cross-
 8   examine Agent Prock regarding the answers he recorded.
 9         12.    Agent McIssac was present for all post-Miranda interviews of the five
10   defendants who signed written waivers, and in each case either conducted the
11   interview himself or consulted with Agent Prock. Agent McIssac testified that
12   Cesar Emmanuel Cabrera-Hoil, Wilbert Rosendo Chan-Tun, Mauricio De Jesus
13   Escobedo-Gamboa, Angel Luis Gomez-Be, and Jorge Rafael Tzek-Perez all stated
14   they were Mexican citizens and did not have permission to enter or be in the
15   United States.
16         13.    Agent McIssac further testified that he reviewed his agency’s “CIS
17   system,” which is a record of when individuals apply for entry into or permission
18   to be in the United States. He testified he found no entries for any of the six
19   defendants
20         14.    Agent McIssac testified that the six individuals he processed at the
21   Oroville Border Patrol station on March 28, 2019 are the same six individuals he
22   transported to the courtroom where these proceedings were held.
23                               CONCLUSIONS OF LAW
24         1.     All defendant’s completed a substantial step toward entering from
25   Canada into the United States in a time and place and manner so as to avoid
26   detection to and be free from official restraint or process.
27         2.     All defendants had the specific intent to evade detection and enter the
28   United States free from official restraint.



     ORDER - 4
 1         3.       By virtue of their Mexican citizenship and lack of documentation or
 2   permission to enter or be in the United States, Cesar Emmanuel Cabrera-Hoil,
 3   Wilbert Rosendo Chan-Tun, Mauricio De Jesus Escobedo-Gamboa, Angel Luis
 4   Gomez-Be, and Jorge Rafael Tzek-Perez were aliens as the term is used in 8
 5   U.S.C. § 1325(a)(1).
 6         4.       The Court finds Cesar Emmanuel Cabrera-Hoil, Wilbert Rosendo
 7   Chan-Tun, Mauricio De Jesus Escobedo-Gamboa, Angel Luis Gomez-Be, and
 8   Jorge Rafael Tzek-Perez are GUILTY of attempted illegal entry in violation of 8
 9   U.S.C. § 1325(a)(1), as charged in Count 1 of the Amended Information.
10         5.       Establishing that he is not in a government data base does not alone
11   persuade this Court beyond a reasonable doubt of Victor Daniel Cetina-Chi’s
12   “alienage” pursuant to 8 U.S.C. § 1325(a)(1).
13         6.       Accordingly, the Court finds Victor Daniel Cetina-Chi NOT
14   GUILTY of violating 8 U.S.C. § 1325(a)(1) as alleged in Count 1 of the Amended
15   Information.
16                                             ORDER
17         1.       The parties shall have until the close of business on August 16, 2019,
18   to file objections to these findings.
19         2.       Pending sentencing, Defendants shall be released on the previously-
20   imposed conditions of pretrial release.
21         3.       The United States Probation Office shall prepare a Presentence
22   Investigation Report.
23         The Court notes that this case is a Class B Misdemeanor, that the Sentencing
24   Guidelines do not apply, and that the Court does not expect the Presentence
25   Investigation Report to provide detailed information about previous sentences or
26   offense or offender conduct as those terms are used in the guidelines.
27         For these reasons, as well as the relatively short time frame contemplated in
28   this Order, the Court anticipates that this Presentence Investigation Report will be



     ORDER - 5
 1   abbreviated compared to felony Presentence Investigation Reports. The Court
 2   requests what information may be available regarding Defendants’ prior criminal
 3   convictions, mental and physical health, education and employment, family and
 4   financial resources, and future plans or aspirations. Information regarding
 5   substance abuse is requested if available and pertinent in the judgment of the U.S.
 6   Probation Officer.
 7         4.     Not later than August 16, 2019, the Probation Officer shall furnish a
 8   copy of the Report to the Court and counsel for the parties. Disclosure shall be
 9   subject to the limitations imposed by FED. R. CRIM. P. 32(d)(3). The parties shall
10   have until the date of sentencing to file objections to the Presentence Investigation
11   Report. The failure to provide written objections will not limit the parties’
12   argument at sentencing.
13         5.     Defendants shall be sentenced on August 26, 2019, at 1:30 p.m.,
14   before the undersigned.
15         IT IS SO ORDERED. The District Court Executive shall enter this order
16   and furnish copies to counsel.
17         DATED December 2, 2013.
18
19                                _____________________________________
                                            JOHN T. RODGERS
20                                 UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28



     ORDER - 6
